 

Case 2:20-cv-00014-JPJ-PMS Document 57 Filed 03/01/21 Page1of9 Pageid#: 367

CLERK'S OFFICE U.S. DIST.
AT ABINGDON, VA
FILED

MAR = ! 2021

ae

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

MELINDA SCOTT, )
PLAINTIFF )
Vv. ) Case No. 2:20ev14

WISE COUNTY DEPT. )
of SOCIAL SERVICES, )
et al )

DEFENDANTS )

PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS

COMES NOW, the Plaintiff, by Order of this court on February 16, 2021 and elects to file a

Response to Defendant’s Motion to Dismiss (docket no. 51), and states as follows:

Argument. Firstly, the Plaintiff denies that there is any bad faith behavior on her part.
Defendant Moon actually did the things Plaintiff described in all of her Complaints between 2017
and 2020. However, the Plaintiff denies that she stated in her Complaint of 2020 or subsequent
filings in this case that she is suing Defendant Moon for anything other than conduct between July
9, 2018 and July 8. 2020. This is her legal right for a tort with a statute of limitations of 2 years.
In fact, that is what she stated in her response: that it was for conduct between July 9, 2018 and

July 8, 2020 (docket no. 47).

These accusations of “bad faith” against the Plaintiff are a repeated attempt by the
Defendant to minimize and deny his outrageous, extreme, uncivil, and abusive behavior toward
1of9

2:20CV14
Plaintiff's FINAL Response to Def. Motion Dimiss
Case 2:20-cv-00014-JPJ-PMS Document 57 Filed 03/01/21 Page 2of9 Pageid#: 368

the Plaintiff. Clearly, the Plaintiff would seek damages. Clearly, the value and importance of the
United States constitution requires a high amount of damages for constitutional violations.
Although one could make the case that a price cannot be put on the “priceless” existence of
constitutional rights and the right to be free of psychological attack (I.1-E.D), the United States of
America has created laws by which one person may hold another accountable for uncivil and

outrageous behavior perpetuated on one citizen by another.

Plaintiff Scott also denies that she has suffered any embarrassment for holding Defendant
Moon accountable, even if it resulted in prior dismissals. It is this very thing — accountability —
that Defendant Moon does not want. He believes he is the one that ts invincible. He has run to and
fro from residences and hides the information of others who do his dirty work. They hide from
legal accountability behind IP addresses. Defendant Moon has tried to manipulate the court system
to publicly advertise a business address and then claim it is improper service. He has repeatedly
tried to shame the Plaintiff for her challenges in using the legal system to hold him accountable.
He has even gone so far as trying to strip the Plaintiff of her constitutional rights to equal access
to the courts. All of these tactics are tactics done to avoid service and not be accountable for his
actions. The very language of his website and his counsel’s pleadings are proof enough that neither

of them want to see Defendant Moon accountable for his actions.

Defendant’s counsel has repeatedly given a narrative of legal action between Plaintiff Scott
and Defendant Moon that is inaccurate. Although his superfluous, wordy and flippant narrative is
actually missing many facts, it can be condensed very easily into one major fact: those cases were
dismissed without prejudice. The Complaint of 2020 is not barred by collateral estoppel nor res
adjudicata. This court could see that there was a claim, even if it was dismissed upon immunity.

This court demonstrated that if the Plaintiff was be able to bring forth facts that demonstrate that

2 0f9
2:20CV14
Plaintiffs FINAL Response to Def. Motion Dimiss
Case 2:20-cv-00014-JPJ-PMS Document 57 Filed 03/01/21 Page 3o0f9 Pageid#: 369

Defendant Moon is not immune under CDA Section 230, she should do so. That is exactly what

Plaintiff Scott has done here, and with just cause.

Plaintiff's statement about Defendant Moon having a residence in Pensacola, Florida ts not
a “confession” (as counsel Hardin aims to portray it). It simply is a statement. Just because
someone has a residence in one place does not mean they cannot be served at their business
address. There is no legal precedent for favoring a residence over a business address when the
person has proceeded in a course of conduct as a business owner. That is why Defendant Moon’s
response is devoid of any case law that says knowledge of a residence eliminates the possibility of
being served at a business address. Further, Defendant’s objections to being served at a Florida
residence are only further proof that the Plaintiff did well in serving him at a business private

mailbox, pursuant to Florida Statute 48.03 1(6)(a), because of the residence controversy.

Defendant Moon insists that he is some sort of residence of the European Union, but does
not clarify whether or not that is a dual-resident arrangement, or he is a fugitive from service. One
has to seriously question why Mr. Moon might be in the European Union at all, and why he chose
to go there after Plaintiff Scott began to take legal action against him for his outrageous internet
conduct. Even still, Defendant Moon has provided absolutely no evidence whatsoever that he is
actually a resident of the European Union. He repeatedly has made this claim but offers no exhibits
or evidence whatsoever to support that claim. The Plaintiff on the other hand has notated in many
of her footnotes evidence that Defendant Moon publicly advertised that all legal service should go
to his private mailbox (Docket No. 47). It is in good faith that Plaintiff Scott has acted, and on that

regard, presents further the reasons her case should not be dismissed.

30f9
2:20CV14
Plaintiff's FINAL Response to Def. Motion Dimiss
 

Case 2:20-cv-00014-JPJ-PMS Document 57 Filed 03/01/21 Page 4of9 Pageid#: 370

Diversity of citizenship. Defendant Moon, by counsel, takes issue with the Plaintiff not
providing citizenship information for the Doe defendants. This argument is not sufficient to
dismiss the case because the Plaintiff is entitled under Rule 26 to discovery first in order to obtain

the IP addresses of the Doe defendants before a determination can be made.

Evidence vs factual claim. In a number of places Defendant Moon, by counsel, seeks to

 

fault the Plaintiff's Complaint and responses for lacking evidence. Asking for evidence in a
Complaint ts not a legal standard of any federal district. Plaintiff Scott has properly plead facts and

elements to sustain an I.LE.D claim.

LI.E.D as a federal tort. Defendant, by counsel, claims that the Plaintiff needs to cite a
federal statute to bring an action in federal court for a tort. There is not legal basis for this argument.

Tort claims based on the Restatements can be filed in federal courts.

Elements of I.1.E.D. Defendant, by counsel, has stated that the Plaintiff did not allege in
her Complaint that she suffered emotional distress, but only anger and rage. Firstly, anger and rage
are not barred as elements of emotional distress claims. Secondly, the Plaintiff stated “emotional
distress” in the Complaint (77). What the Plaintiff stated was “extreme emotional distress,
including anger and rage” (emphasis added). Plaintiff Scott did not say that anger and rage were
the only forms of emotional distress that she suffered (keyword: “including”). All of the specific
evidentiary facts describing the types of emotional distress are for a hearing. Again, counsel Hardin
is demanding evidentiary facts at the Complaint stage when that is not the legal standard. As long
as the Plaintiff pleads facts which make it plausible that the Defendant is liable for the conduct

alleged, it is sufficient to proceed to the discovery phase.

4o0f9
2:20CV14
Plaintiff's FINAL Response to Def. Motion Dimiss
Case 2:20-cv-00014-JPJ-PMS Document 57 Filed 03/01/21 Page5of9 Pageid#: 371

Defendant’s Counsel lacks standing. Defendant’s counsel repeatedly makes arguments
in defense of other litigants that he has not filed an appearance for. He names them as “Wise
County Department of social services” and “others”. This court should strike from his response

any statement that aims to defend parties for which he has not filed a “Notice of Appearance”.

Forum non conveniens. Defendant’s counsel makes an argument over changing the court
of filing. It’s obvious that the reason for this argument is to convenience his client. This is an
argument made for his client’s personal benefit, it provides no benefit to anyone else, public or

private.

Personal jurisdiction. Defendant Moon, by counsel, takes issue with the Plaintiff not
providing a social worker’s name and location to establish personal jurisdiction. The Plaintiff does
not need to provide either of these to establish personal jurisdiction because she made clear in her
Complaint, and subsequent responses, that the social worker worked for Wise County Department
of Social Services. Wherefore, Plaintiff reaffirms each and every statement she has made

defending jurisdiction over Defendant Moon in her prior response (Docket No. 47).

$75,000 threshold requirement. Defendant Moon’s claims about aggregation fail as a
matter of law. The Plaintiff has brought similar claims jointly against multiple Defendants. This is
sufficient to meet the $75,000 requirement. Further the Plaintiff denies that she has not made joint

claims and claims of conspiracy against multiple Defendants which impart liability together.

Summon and Service. Defendant Moon, by counsel, also takes issue with the Summons
and Service again. He repeats the same arguments which have already been addressed in the
Plaintiff's prior pleadings. The answer is the same: an omission of the court’s name is not sufficient

to invalidate the Summons. Case law for the 4" district says otherwise.

5o0f9
2:20CV14
Plaintiff's FINAL Response to Def. Motion Dimiss
Case 2:20-cv-00014-JPJ-PMS Document 57 Filed 03/01/21 Page 6of9 Pageid#: 372

Florida Statue 48.031(6)(a) does not say that the private mailbox or virtual office must be the
only discoverable address (emphasis added). Florida Statue 48.03 1(6)(a) says: “If the only address
for a person to be served which is discoverable through public records is a private mailbox, virtual
office...” (emphasis added). It does not say “only discoverable address”. It says “only address for
a person to be served...” followed by “which is discoverable...”. There is a difference between

“only discoverable address” and “only address for a person to be served”.

Even if Defendant Moon would have a residence in Pensacola, Florida that does not mean this
was the best route for Plaintiff Scott to serve him. Defendant Moon, as evidenced by his own
pleadings, could have made multiple objections to being served at his Pensacola, Florida address.
By serving him as a business, at his businéss private mailbox, this eliminates controversary and
arguments around his residency. The Judge’s own Order of February 16, 2021 says “if true”
(docket no. 56). Therefore, Jones’ Order acknowledges a debate and controversy around residency,
The Plaintiff's duty to serve the Summons and Complaint in a timely manner necessitates service
at a place not involving residency controversy. As noted in several of Plaintiff Scott’s pleadings,
Defendant Moon advertised online that he should be served at that private mailbox (Docket No.
47) and even told New Zealand law enforcement that that is where he is to be served, as noted in
the Plaintiffs pleadings (Docket No. 47). Defendant Moon, by counsel, provides no explanation

in his replies why he would try to mislead anyone about where to be served.

Section 230 immunity. CDA Section 230 was written for the purpose of protecting minors
from obscene content on the internet. Courts expanded this protection to internet service providers
who were passive hosts of information, lest they be sued into oblivion for what others posted. The
Fourth District removed this protection in Nemet and Zeran for internet service providers who

were highly involved and an integral part of their own websites. This criterion applies to Joshua

6o0f9
2:20CV14
Plaintiffs FINAL Response to Def. Motion Dimiss
Case 2:20-cv-00014-JPJ-PMS Document 57 Filed 03/01/21 Page 7 of9 Pageid#: 373

Moon, who is highly involved and an integral part of the daily content that is posted on
KiwiFarms.net. Therefore, immunity does not apply to him, and the Plaintiff reasserts her prior

arguments in her response and Memorandum of Law citing Nemef and Zeran (docket no 47).

Use or abuse of private information in government databases. Defendant, by counsel,
seeks to make the argument that the copying of public records is constitutionally protected.
However, Defendant, by counsel fails to see that Defendant Moon’s behavior is not simply
“copying” of public documents. Here again, Defendant, by counsel, seeks to minimize the extent
and true nature of Defendant Moon’s conduct. Defendant Moon has not simply “copied” public
documents. He has distributed them as well. He has used public documents for sadistic and
unethical journalistic purposes in an effort to socially abuse the Plaintiff. He has demonstrated a
relentless, sadistic, and malicious course of action against the Plaintiff (described in her
Complaint). He has done this in order to attempt to sabotage the Plaintiff’s finances, ostracize her
in society, cause her injury and intentionally cause emotional distress to the Plaintiff. The Supreme
Court’s rulings on the copying of public documents certainly did not extend to using the copying
and distribution of public documents to exact a psychological attack (1.I.E.D) attack on another
person. Nothing Defendant Moon has copied, distributed, or posted about the Plaintiff online was
done with concern for constitutional rights, “freedom of the press”, ethical journalism and civilized

norms of society.

Argument. Here before the court is a case that can determine whether or not it is legal to
use the internet to conspire against and bring a psychological attack against another citizen of the
United States. This court has the opportunity to use this case and set a precedent to stop social
abuse by means of the internet. Defendant Moon has stated that this case cries out for the attention

of the court to stop the Plaintiff from filing. The opposite is true: this case cries out for the attention

7o0f9
2:20CV14
Plaintiff's FINAL Response to Def. Motion Dimiss
Case 2:20-cv-00014-JPJ-PMS Document 57 Filed 03/01/21 Page 8of9 Pageid#: 374

of the courts to stop a social injustice against the Plaintiff. The Plaintiff is prepared to present
evidence, subpoena documents and call witnesses that demonstrate to any reasonable person that
Mr. Moon’s actions rise to level of insensitivity to a civilized society. Mr. Moon’s course of

conduct toward the Plaintiff is glaringly uncivil and it takes only a hearing to demonstrate that.

The federal rules and case law of the United States of America are for the purpose of one
goal: justice. A case should not be resolved on how Defendants can skirt their way out of
accountability by evading service and harping on pro-se litigants legal weaknesses. Cases should
be decided upon what is the best route to justice. This case should not be dismissed for any of the
reasons Defendant Moon, by counsel, states. The Plaintiff is not asking this court to be an advocate
for pro-se litigants. The Plaintiff urges that this court should look closely at the case law and

pleadings before it which largely support this case moving forward to discovery and a hearing.

I RESPECTFULLY ASK FOR THIS,

Melinda Scott, pro-se

PO BOX 1133-2014PMB87
Richmond, VA 23218
mscottw@gmu.edu

540-692-2342

8o0f9
2:20CV14
Plaintiff's FINAL Response to Def. Motion Dimiss
fn

Case 2:20-cv-00014-JPJ-PMS Document 57 Filed 03/01/21 Page9of9 Pageid#: 375

CERTIFICATE OF SERVICE

I hereby certify that I have both mailed a copy of this PLAINTIFF’S FINAL RESPONSE TO
DEFENDANT’S MOTION TO DISMISS to the Defendant, by counsel, Matthew D. Hardin, VSB

#87482 1725 I Street NW, Suite 300 Washington, DC 20006 and at matthewdhardin@gmail.com

J. £22 GA
w a

on this 26 day of FEB., 2020.

Melinda Scott, pro-se

PO BOX 1133-2014PMB87
Richmond, VA 23218
mscottw@gmu.edu

540-692-2342

90f9
2:20CV14
Plaintiff's FINAL Response to Def. Motion Dimiss
